Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-17-21 has been entered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative James Velema on 6-3-21.

The application has been amended as follows: 

In claim 1 replace the phrase “two or more single dosage units, wherein each single dosage unit is selected from the group consisting of about 80 mg, about 100 mg, and about 120 mg of the humanized monoclonal” with “two or more single dosage units of the humanized monoclonal”.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 



I further agree with applicant’s argument that “…at the time of filing, it was unpredictable what effect depletion of αβ T cells would have on the γδ T cell population.  In a review of the state of the art at the time the application was filed, He et al., J Immunol Res., March 2014 (received July 2013) teaches that the data regarding how αβ T cells modulate the γδ T cell population "demonstrate that the reciprocal effects between γδ T cells and αβ T cells are debatable. The possible reasons for the contradictory data may be the different functions of subsets of γδ T cells...." See He et al. at page 4, paragraph bridging columns 1-2….there was no consensus in the field at the time the instant application was filed regarding how αβ T cell antibody-mediated depletion would impact the γδ T cell population.”  

Moreover, an added complication associated with attempting to generalize from the knowledge in the prior art to the instant claims is that the claimed antibody is “a humanized anti-αβTCR monoclonal antibody.”  I believe the skilled artisan would interpret this to mean that the constant region is either a human constant domain or a variant thereof, which distinguishes the claimed invention from the teachings of Knight et al.  In particular, the αβ T cell depletion and concomitant increase in γδ T cells shown in Knight Figure 1 is dependent on the structure of the murine BMA031, having murine constant domains.  Thus, the ordinarily skilled artisan would not necessarily be able to predict what will happen with αβ- and γδ T cell counts when administering a humanized BMA031 antibody to a human patient.  

When the above is considered together, it is this examiner’s opinion that the amended claim is allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644